DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed March 14, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Response to Amendment

The declaration under 37 CFR 1.132 filed March 14, 2022 is insufficient to overcome the rejection of the pending claims based upon Kester, Hakimi-Mehr et al., Markham and Chandrapala et al. as set forth in the last Office action because: evidence of unexpected results that is reasonably commensurate with the claims by comparing a product prepared according to the claimed method with the closest prior art has not been established.
The probative value of the declaration is limited since the preparation methods set forth in examples 1 and 2 of the specification, that were presumably tested for stability and durability in example 19 whose results where shown in the figures shown in the declaration, do not appear to fall within the scope of the instant claims. Example 1 of the instant application prepares a sphingosine (an alternate for this compound is used in ¶ [0062] of the PGPub of the instant application) coated endotracheal tube using hexane (boiling point = 69°C) as the solvent but the sonication was carried out at 37°C, which is not within 10°C of the boiling point as required by step b) of claim 1, and no frequency was given, while step b) of claim 1 requires sonication of the suspension at about 20 to about 40 kHz. Example 2 prepares a phytosphingosine (an alternate for this compound is used in ¶ [0071] of the PGPub of the instant application) coated endotracheal tube using acetone (boiling point = 56°C) as the solvent but the sonication was carried out at 43°C, which is not within 10°C of the boiling point as required by step b) of claim 1, and no frequency was given, while step b) of claim 1 requires sonication of the suspension at about 20 to about 40 kHz. Additionally, claim 1 requires heating and sonication of a suspension to prepare a colloidal dispersion and a separate heating step to convert the dispersion to a solution. Example 2 only has a single heating and sonication step with the comment that the phytosphingosine aggregates were completely dissolved (¶ [0073] of the PGPub of the instant application) and therefore the method of preparing the phytosphingosine coated substrate does not appear to have step c) as required by claim 1.
Even if methods falling within the scope of the instant claims had been used to prepare the coated substrates, the observation conditions for almost every image is different and when multiple images have the same magnification, the images are for different coating sphingolipids. The only figures with the same sphingolipid and same magnification are 21B, 21D and 21F which are all after immersion in aqueous solutions (from the last paragraph of section 5 of the declaration, it is not clear which were immersed for 12 hours and which were immersed for 7 days). The before image for comparison purposes would be figure 20B, but figure 20B is at a different magnification than 21B, 21D and 21F, this limits the comparison that can be made. Figures 21B, 21D and 21F have the same magnification and the declaration states that the coatings were durable and stable in aqueous solutions and all were immersed in aqueous solutions, it would be reasonable to conclude that the appearance of the coatings should be highly similar. However, the discernable features in figures 21B, 21D and 21F do not resemble one another, with figure 21D showing distinct, rod-like structures that might also be present in figure 21F but if so, are much fainter as the most prominent features in figure 21F are several raised, generally spherical features. 
Applicants have also not explained how the proffered evidence would be reasonably commensurate in scope with the claims that allow for any sphingolipid and any medium to fast evaporating solvent.
Given that the method used does not appear to fall within the scope of claims and even the claimed method did do, the lack of direct comparisons that can be made from the data provided do the different observation conditions for the images presented, the evidence of unexpected results is insufficient to overcome the obviousness rejection. It is not always necessary to provide evidence for every species within a claimed genus no explanation as to how methods within the scope of the claims that used acetone and hexane as the solvent would determine a trend that would extend the conclusion of unexpected results to other such solvents that were not tested (see MPEP 716.02 generally section (d) in particular for more information. 

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5, 9 – 14 and 17 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. the amended claims require that the applied coating be stable and durable for at least 7 days when immersed in an aqueous solution at any temperature. The broadest reasonable interpretation of this claim language is that the resultant coating would be stable and durable in regards to any aspect of the coating, such as the surface appearance and thickness of the coating or behavior towards biofilm formation, in any water containing solution over a time period of at least 7 days with no upper bound on the length of that this stability and durability was maintained. The disclosure as originally filed does not support the full breadth of this claim limitation. The behavior over time in various solutions was disclosed in the original disclosure but only for specific aqueous solutions, namely water, PBS (phosphate buffered saline; ¶ [0098], all citations from the PGPub of the instant application) for 12 hours or 7 days at 37°C and also in urine, blood or saliva for 7 days (at what appears to be 37°C, ¶ [0123]). This indicates stability and durability was studied for time periods up to, but not exceeding, 7 days in a small subset of all possible aqueous solutions (e.g., the durability and stability in stomach acid or a very basic aqueous solution was not assessed). No context or definitions are given for the stability and durability, and the disclosure as originally indicates that the durability of the coating against bacterial adherence was studied (¶ [0093]). Therefore the full breadth of the claims is not supported and the claims contain new matter. The dependent claims fall therewith.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5, 9 – 14 and 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms “thin”, “stable” and “durable” in claim 1 are relative terms which renders the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Thin compared to what – the thickness of the substrate? However, no dimensions or even an intended use of the substrate are required by the claims even if some definition of what might constitute “thin” was given. The substrate could be a stent for implantation in a subject or a table, door or countertop surfaces. What might constitute a “thin film” on each of these substrates could be of a very different thicknesses and neither the claims nor the specification provide any guidance as to what the metes and bounds of “thin film” would be.
Definitions for “stable” and “durable” from dictionary.com (accessed May 4, 2022) accompany this Office Action and indicate that there is overlap in the meaning of these terms as one relevant definition of “stable” is “resistant to sudden change or deterioration” (definition 3, p 4) and for “durable” is “able to resist wear, decay, etc., well” (definition 1, p 1). Claim 1 presents these as two different assessments or criteria that both must be met to fall within the scope of the claims. But what each might mean and they differ from one another is not clear. What amount of change in what aspect(s) of the coating would be lead to the applied coating being deemed both stable and durable coating? Therefore the metes and bounds of the claims cannot be determined and the claims are indefinite.
The dependent claims fall therewith.
Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 9, 10, 13, 14 and 17 – 19 were rejected under 35 U.S.C. 103 as being unpatentable over Kester (US 6,682,545) in view of Hakimi-Mehr et al. (US 2009/0099651), Markham (2013) and Chandrapala et al. (Ultrasonics Sonochemistry, 2014). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed December 13, 2021 and those set forth herein.
As to the new limitations in claim 1, any coating applied with necessarily be 3-D as it will have length, width and depth when applied. Based on what one of ordinary skill in the art would consider coatings, coatings such as those in Kester would meet the limitation of a three-dimensional thin film. Hakimi-Mehr et al. discloses that the thickness of coating can be adjusted so that it provides the necessary volume for deposition of the composition (¶ [0084]) with a stent coating thicknesses of no more than 2 µm exemplified in ¶ [0092] and about 0.5 µm in ¶ [0192]. Based on their knowledge and the disclosures such as these thicknesses, the person of ordinary skill in the art would consider such coating thicknesses as appropriate There is no evidence of record that such thicknesses do not meet the limitation of a thin film. The behavior of the coating is determined by the structure and nothing in the record indicates that steps beyond those recited in the body of the claim, which are rendered obvious for the reasons discussed previously, are require to bring about a coating that is stable and durable for at least 7 days when immersed in an aqueous solution. 
Applicants traverse this rejection on the grounds that all claim limitations must be taught or suggested by the prior art and that art must be analogous art. None of Kester, Hakimi-Mehr et al., Markham teach the presently claimed parameters and the Office asserts that optimization of parameters through routine optimization. Chandrapala is applied to teach ultrasonication at 20 kHz in order to assist in solubilization of casein micelles in water. Chandrapala is not analogous prior art as the problem to be solved is application of three dimensional sphingolipid coating that is durable and stable when exposed to aqueous liquids and resists bacterial adhesion. Coated substrates are useful in medicine while Chandrapala is directed to the solubilization of dairy powders for use in the food industry and is neither in the same field of endeavor nor would have logically have commended itself to the present inventors considering the problem to be solved. there must be some articulated reasoning with some rational underpinning to support a conclusion of obviousness and that the claimed invention cannot be used as a template to piece together the claimed invention. The ordinary skilled person would not have looked to Chandrapala when seeking to develop the instantly claimed method.
These arguments are unpersuasive. When carrying out the analysis of what constitutes analogous are, the problem to be solved cannot be defined so narrowly as to rule out consideration of any art outside the inventor’s field of endeavor. The instant claims are drawn to a method by a substrate is coated and how the materials used to apply the coating, which ultimately requires a solution of the agent to coated on the device prepared using heating and sonication and additional heating. While claim 19 recites various possible materials for the substrate, no particular substrates or intended use of the coated material are set forth in the claims. Chandrapala discloses how a micellar solution can be solubilized using high shear methods such as ultrasonication. Both the instant method and Chandrapala are concerned with the solubilization of materials using ultrasound and while the compounds being solubilized are not the same, Chandrapala is at least reasonably pertinent to the problems faced by the inventors. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants also argue that even if a prima facie case of obviousness were established, obviousness based on overlapping ranges can be rebutted by showing the criticality of the claimed range. Kester specifically teaches delivering an effective and reproducible dose of ceramide that may be optimized for delivery, indicating that the coating must be inherently releasable. In contrast, the present claims recite a stable and durable coating that remains intact as a three dimensional film on substrate, and Kester teaches away from the presently claimed invention.
These arguments are unpersuasive. While balloon catheters that remain in the body for only a short time are disclosed by Kester, stents are also disclosed as exemplary devices, which are implanted and remain at the implant location indefinitely (see col 2, ln 50 – 53). A more detailed response to these arguments were provided in the previous response and Applicants present no additional arguments on this issue. While the claims now require a “stable and durable” coating, the claims do not specify the aqueous fluid or parameters such as the pH or temperature at which the stability and durability are assessed. As long as the coating, in at least one aspect such as the ability to prevent biofilm formation, shows some stability and durability over a time period of at least 7 days when stored in some aqueous solution, this limitation of the claimed method is met. The evidence of record does not establish that there are no such circumstances that this limitation would not be met and therefore this limitation in the whereby clause does not patentably distinguish the instant claims. For example, even if some of the applied coating left the coated stent and entered the tissue, if sufficient coating remained on the stent after 7 days to resist bacterial growth, that could meet the stability and durability limitations.
The arguments reference the evidence of unexpected results in the concurrently filed declaration that were addressed in greater detail above.

Claims 3 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Kester, Hakimi-Mehr et al., Markham and Chandrapala et al. further in view of Cuvillier (Biochim Biophys Acta, 2002). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed December 13, 2021 and those set forth herein.
Applicants state that Cuvillier has no teachings that cure the deficiencies of the primary references.
As discussed in greater detail above, Kester, Hakimi-Mehr et al., Markham and Chandrapala et al. are not deficient so Cuvillier need not teach the alleged deficiencies of these references.

Claims 11 and 12 were rejected under 35 U.S.C. 103 as being unpatentable over Kester, Hakimi-Mehr et al., Markham and Chandrapala et al. further in view of Wang (US 2008/0118544). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed December 13, 2021 and those set forth herein.
Applicants state that Wang has no teachings that cure the deficiencies of the primary references.
As discussed in greater detail above, Kester, Hakimi-Mehr et al., Markham and Chandrapala et al. are not deficient so Wang need not teach the alleged deficiencies of these references.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618